  Case 1:20-cv-00221-DLI-LB Document 1 Filed 01/13/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Israel Kahan
                                           Plaintiff,

                                                                        DEMAND FOR JURY TRIAL

                                                                         C.A. No.: 1:20-cv-221

        -v.-
 Bank of America, N.A.

                                        Defendant.


                                           COMPLAINT

       Plaintiff Israel Kahan ("Plaintiff") by and through his attorneys, and as and for his

Complaint against Defendant Bank of America, N.A. (“BOA”) respectfully sets forth, complains

and alleges, upon information and belief, the following:


                       INTRODUCTION/PRELIMINARY STATEMENT


         1.     Plaintiff brings this action for damages and declaratory and injunctive relief arising

     from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

     commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                             PARTIES

         2.     Plaintiff is a resident of the State of New York, County of Kings, residing at 611

     Wythe Ave, Brooklyn, NY, 11249.

         3.     Defendant Bank of America, N.A. is a corporation that can be served in New York

     c/o its registered agent CT Corporation, 28 Liberty Street, Floor 42, New York, NY, 10005.


                                                                                                    1
Case 1:20-cv-00221-DLI-LB Document 1 Filed 01/13/20 Page 2 of 4 PageID #: 2




                              JURISDICTION AND VENUE

      4.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

  15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

  jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

      5.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                               FACTUAL ALLEGATIONS

      6.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

  though fully state herein with the same force and effect as if the same were set forth at length

  herein.

      7.    Sometime prior to April 2019, a consumer obligation was allegedly incurred with

  Bank of America.

       8.   On information and belief, on a date better known to Defendant BOA, Defendant

   BOA began calling Plaintiff’s cellular telephone, using an automatic telephone dialing system

   (“ABOAS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

       9.   Defendant BOA placed calls to Plaintiff’s cell phone in the manner described

   previously.

    10.     On or around April 2019 Plaintiff told Defendant BOA not to contact him on his

 cellphone and revoked any consent the Defendant BOA may have previously had to call the

 Plaintiff in this manner.

    11.     Once Defendant BOA was aware that its calls were unwanted, its continued calls

 could have served no purpose other than harassment.
Case 1:20-cv-00221-DLI-LB Document 1 Filed 01/13/20 Page 3 of 4 PageID #: 3




    12.     Defendant BOA ignored Plaintiff’s prior revocation and continued to call his cellular

 telephone number on a consistent basis.

    13.     These calls from Defendant BOA to Plaintiff was a collection communication in

 violation of numerous and multiple provisions of the TCPA, including but not limited to 47

 U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

    14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                             FIRST CAUSE OF ACTION
          (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


    15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

 paragraphs of this Complaint with the same force and effect as if the same were set forth at

 length herein.

    16.     The TCPA prohibits a person from making any non-emergency call using any

 automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

 number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

    17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

 cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

    18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

 telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

    19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

 Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).
  Case 1:20-cv-00221-DLI-LB Document 1 Filed 01/13/20 Page 4 of 4 PageID #: 4




                                  DEMAND FOR TRIAL BY JURY

       20.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

   issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff Israel Kahan demands judgment from Defendant Bank of America,

N.A. as follows:

       a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

       d) A declaration that the Defendant’s practices violated the TCPA; and

       e) For any such other and further relief, as well as further costs, expenses and

             disbursements of this action as this Court may deem just and proper.

       Dated: January 13, 2020                                Respectfully Submitted,

                                                              STEIN SAKS, PLLC

                                                              /s/ David Force
                                                              David Force, Esq.
                                                              285 Passaic Street
                                                              Hackensack, NJ, 07601
                                                              Phone: (201) 282-6500
                                                              Fax: (201) 282-6501
                                                              dforce@steinsakslegal.com
                                                              Attorney for Plaintiff
